DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1-7, Species 1-8, Species 1-11, Species 1-13, Species 18, Species 2, Species 2-6, Species 2-10, Species 2-12 in the reply filed on November 3, 2022 is acknowledged.
Claims 8-14, 17 and 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2022.
Claims 1-7, 15-16 and 18 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2022 is being considered by the examiner.

Claim Objections
Claims 1 and 3-5 are objected to because of the following:
In claim 1, the term “layer” in “one layer of …” appears to be redundant.
In claims 3-5, the “at least one monovalent organic group” should be “the at least one monovalent organic group”.
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “has an ion-conducting property” renders the claim indefinite, because, based on the claim languages, the recitation should be interpreted as: the metal has an ion-conducting property. However, the metal Li is an electrically conductive metal. Thus, it is incorrect to state that the metal has an ion-conducting property. For purposes of examination, the recitation is interpreted as: the inorganic solid electrolyte has an ion-conducting property, since it does appear to be Applicant’s intent.
In claim 18, the term “based” renders the claim indefinite, since one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (US 20150214571 A1, hereafter Yamaguchi).
Regarding claims 1-2, Yamaguchi teaches an all solid-state secondary battery comprising:
a positive electrode active material layer (at least, [0073]);
an inorganic solid electrolyte layer (at least [0073]: see “a solid-form electrolyte”); and
a negative electrode active material layer in this order (at least: [0073]),
wherein each (See at least [0090]-[0091]) of the positive electrode active material layer, the inorganic solid electrolyte layer, and the negative electrode active material layer includes a cyclic compound having a siloxane bond such as a basket-shaped silsesquioxane compound represented by the formula [RSiO3/2]n ([0062]) or/and the following formula ([0069]), which reads on the Formula (2) and Formula (Q-6) as recited in claims 1 and 2, respectively:
 
    PNG
    media_image1.png
    315
    569
    media_image1.png
    Greyscale

Yamaguchi further teaches the inorganic solid electrolyte layer includes metal ion Li+ or metal element Li in LiPF6 (at least [0042]). One of ordinary skill in the art would readily know that Li belongs to Group I of the periodic table, and LiPF6 has an ion-conducting property.
In the formula [RSiO3/2]n , all R groups each independently represent a monovalent organic group (at least: [0062]-[0065]), n (which reads on a in Formula (2) as claimed) represents an integer of 8, for example ([0062]), and all R groups may be different from each other ([0062]). Since the aforementioned formula Q-6 is one type of silsesquioxanes represented by the formula [RSiO3/2]n , the limitations as recited in the last paragraph of claim 2 are taught.
Regarding claims 3 and 5-7, Yamaguchi teaches the all solid-state battery according to claim 1, wherein the at least one monovalent organic group can be a polar group such as a linear alkyl group ([0063]).
Regarding claim 4, Yamaguchi teaches the all solid-state battery according to claim 1, wherein the at least one monovalent organic group may be a vinyl group ([0062], [0063]).
Regarding claim 16, Yamaguchi teaches the all solid-state battery according to claim 1, wherein a content of the inorganic solid electrolyte layer may further contain a lithium salt such as LiBF4 ([0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
Regarding claim 15, Yamaguchi teaches the all solid-state battery according to claim 1, wherein a content of the cyclic compound having a siloxane bond may be in the range of 0.1% to 10% by mass, overlapping the instantly claimed range of 0.01% to 20% by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, as applied to claim 1 above, and further in view of Tsuchida et al. (US 20130177821 A1, hereafter Tsuchida).
Regarding claim 18, Yamaguchi teaches the all solid-state secondary battery according to claim 1, but is silent as to the inorganic solid electrolyte is a sulfide-based inorganic solid electrolyte.
In the same field of endeavor, Tsuchida discloses that a sulfide solid electrolyte material as a solid electrolyte material of a solid electrolyte layer has considerably high lithium ion conductivity and a battery employing it will have higher output ([0004]). Additional advantages of using a sulfide solid electrolyte includes excellency in production cost and productivity ([0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a sulfide-based inorganic solid electrolyte as an alternative to the inorganic solid electrolyte of Yamaguchi, for the benefit of advantages stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727